Case 3:19-cv-04753-AET-TJB Document 18-57 Filed 02/20/19 Page 1 of 5 PageID: 1920




                   EXHIBIT
                     51
Case
 Case3:19-cv-04753-AET-TJB
       2:18-cv-13248-SDW-LDW
                           Document
                              Document
                                    18-57
                                       9 Filed
                                          Filed09/27/18
                                                02/20/19 Page
                                                         Page12of
                                                                of45PageID:
                                                                    PageID:666
                                                                            1921
Case
 Case3:19-cv-04753-AET-TJB
       2:18-cv-13248-SDW-LDW
                           Document
                              Document
                                    18-57
                                       9 Filed
                                          Filed09/27/18
                                                02/20/19 Page
                                                         Page23of
                                                                of45PageID:
                                                                    PageID:667
                                                                            1922
Case
 Case3:19-cv-04753-AET-TJB
       2:18-cv-13248-SDW-LDW
                           Document
                              Document
                                    18-57
                                       9 Filed
                                          Filed09/27/18
                                                02/20/19 Page
                                                         Page34of
                                                                of45PageID:
                                                                    PageID:668
                                                                            1923
Case
 Case3:19-cv-04753-AET-TJB
       2:18-cv-13248-SDW-LDW
                           Document
                              Document
                                    18-57
                                       9 Filed
                                          Filed09/27/18
                                                02/20/19 Page
                                                         Page45of
                                                                of45PageID:
                                                                    PageID:669
                                                                            1924
